Case 1:19-cv-09647-AT Document 74 Filed 05/29/20 Page 1 of 2
Case 1:19-cv-09647-AT Document 74 Filed 05/29/20 Page 2 of 2




                    GRANTED in part, DENIED in part.

                    The Court will permit five additional pages for Defendants'
                    memoranda in support of their motions to dismiss.

                    Defendants' request for an extension of time is GRANTED.
                    Accordingly, by June 9, 2020, Defendants shall file their
                    motions to dismiss. By July 8, 2020, Plaintiffs shall respond.
                    By July 22, 2020, Defendants shall file their replies, if any.

                    SO ORDERED.

                    Dated: May 29, 2020
                           New York, New York
